DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/405,103 filed on August 18th, 2021. Claims 1-7 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of international application PCT/JP2019/007981 filed on March 1st, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fusegi et al. (US 6,959,799), hereinafter Fusegi (‘799), in view of Fusegi et al. (US 8,858,384), hereinafter Fusegi (‘384).
Regarding Claim 1, Fusegi (‘799) teaches a differential device (Fig. 1, “differential” 3) housed in a carrier (“carrier” 5) along with lubricant oil (col. 10, line 13 - “Further, the oil in the oil reservoir is swept up by the rotation of the outer differential case 7 (the ring gear 43)”) and disconnectably connecting an input gear (“drive pinion shaft” 49) to a pair of axles (not shown in Fig. 1), comprising: 
a ring gear (“ring gear” 43) having a tooth row (see Fig. 1) arranged around an axis (see Fig. 1) to mesh with the input gear (49); 
an outer case (“outer differential case” 7) combined with the ring gear (43) and rotatable about the axis (see Fig. 1); 
an inner case (“inner differential case” 9) rotatable about the axis relative to the outer case (7) and having a toothed end with axially projecting dog teeth (“mating gear” 55; col. 4, line 65 - “The rear differential 3 is formed as a double casing structure comprising the outer differential case 7 and the inner differential case 9, and the inner differential case 9 is supported so as to freely slidably rotate in an inner periphery of the outer differential case 7”); 
a differential gear set (“bevel gear type differential mechanism” 11) supported by the inner case (9) and to be coupled with the pair of axles (not shown) to allow differential motion between the axles (see Fig. 1); 
a clutch member (“clutch ring” 51) engaging with the outer case (7) and disconnectably connecting with the dog teeth (55) so as to prevent the inner case (9) from rotating relative to the outer case (7).
Fusegi (‘799) does not teach “perforations penetrating the outer case and opened on an outer face of the outer case, the perforations being so disposed as to expose the dog teeth radially outwardly from the outer case”.
Fusegi (‘384) teaches perforations (see Examiner Fig. 1) penetrating an outer case (“casing” 103) and opened on an outer face (“main part” 129) of the outer case (103), the perforations (two seen in Fig. 1) being so disposed as to expose dog teeth (“clutch teeth” 155) radially outwardly from the outer case (103).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential case taught by Fusegi (‘799) with the lubrication perforations taught by Fusegi (‘384), such that “perforations penetrating the outer case and opened on an outer face of the outer case, the perforations being so disposed as to expose the dog teeth radially outwardly from the outer case”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of directly lubricating the dog clutch teeth taught by Fusegi (‘799).

    PNG
    media_image1.png
    299
    525
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Fusegi (‘384)
Regarding Claim 2, Fusegi (‘799) and Fusegi (‘384) teach the differential device of claim 1. Fusegi (‘799) teaches wherein the tooth row (Fig. 1, 43) comprises bevel gear teeth oblique to the axis (oblique to the rotational axis seen in Fig. 1).  

Regarding Claim 3, Fusegi (‘799) and Fusegi (‘384) teach the differential device of claim 1. Fusegi (‘384) teaches wherein the perforations (two seen in Fig. 1) are arranged along an area bathed in a flow of the lubricant oil created by the tooth row (taught in combination with the ring gear of Fusegi ‘799).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fusegi (US 6,959,799), in view of Fusegi (US 8,858,384), and in view of Frederickson (US 2,106,946).  

Regarding Claims 4-5, Fusegi (‘799) and Fusegi (‘384) teach the differential device of claim 1, further comprising: 
Fusegi (‘799) teaches wherein the clutch member (Fig. 1, 51) comprises second dog teeth (“mating gear” 53) to connect with the dog teeth (55).
Fusegi (‘799) and Fusegi (‘384) do not teach “a communication hole so disposed as to be exposed via the perforations to communicate an exterior of the outer case with an interior of the inner case at least where the dog teeth mesh with the clutch member…and the second dog teeth are so dimensioned as to leave a gap to serve as the communication hole even where the second dog teeth connect with the dog teeth”.
Frederickson teaches a communication hole (Fig. 8, “valleys” 16, 17 and the areas between “undercut” 42 and 15) so disposed as to be exposed via perforations (Fig. 1, “holes” 24) to communicate an exterior of an outer case (“casing sections” 20, 18) with an interior of the outer case (20, 18) at least where first dog teeth (Fig. 8, “clutch teeth” 26) mesh with second dog teeth (“clutch teeth” 14), and
the second dog teeth (14) are so dimensioned as to leave a gap (see Fig. 8) to serve as the communication hole (16, 42, 15, 17) even where the second dog teeth (14) connect with the first dog teeth (26; p. 2, line 47 - “By providing the radial grooves 16 and 17 in the recesses or valleys between adjacent teeth, lubricant will pass therein and serve to prevent wear and will eliminate any tendency of the faces to stick together. Furthermore, the edge corners of the teeth 26 and 14 are preferably beveled, as at 45, to make engagement and disengagement easy and to prevent chipping of the teeth”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Fusegi (‘799) and Fusegi (‘384) with the communication holes taught by Frederickson, such that “a communication hole so disposed as to be exposed via the perforations to communicate an exterior of the outer case with an interior of the inner case at least where the dog teeth mesh with the clutch member…and the second dog teeth are so dimensioned as to leave a gap to serve as the communication hole even where the second dog teeth connect with the dog teeth”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of lubricating the dog clutch teeth taught by Fusegi (‘799).  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fusegi (US 6,959,799), in view of Fusegi (US 8,858,384), and in view of Kamitani et al. (US 10,173,525), hereinafter Kamitani. 
 
Regarding Claims 4 and 6, Fusegi (‘799) and Fusegi (‘384) teach the differential device of claim 1, further comprising: 
Fusegi (‘799) teaches wherein the clutch member (Fig. 1, 51) comprises second dog teeth (53) to connect with the dog teeth (55).
 Fusegi (‘799) and Fusegi (‘384) do not teach “a communication hole so disposed as to be exposed via the perforations to communicate an exterior of the outer case with an interior of the inner case at least where the dog teeth mesh with the clutch member…wherein the communication hole includes a plurality of holes opened on one or more of the inner case and the clutch member, and the plurality of holes is so disposed as to expose at least one of the holes via the perforations”.
Kamitani teaches a communication hole (Fig. 8, “openings” 531) so disposed as to be exposed via perforations (see Fig. 1) to communicate an exterior of an outer case (“second case member” 22) with an interior of an inner case (“slide member” 5) at least where first dog teeth (“teeth” 210) mesh with second dog teeth (“teeth” 510),
wherein the communication hole (Fig. 8, 531) includes a plurality of holes (see Fig. 8) opened on a clutch member (5; col. 5, line 59 - “The cylindrical portion 53 of the slide member 5 has multiple openings 531 that lubricating oil flows through. According to this embodiment, the cylindrical portion 53 has four openings 531 that are equally spaced from each other in the circumferential direction of the cylindrical portion 53. Each opening 531 goes through the cylindrical portion 53 in the radial direction of the cylindrical portion 53 and has an open end on the side opposite to the side where the first meshable portion 51 is located. The number and shape of the openings 531 are not limited to those described above. The cylindrical portion 53 can have any number of the openings 531 of any shape”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Fusegi (‘799) and Fusegi (‘384) with the communication holes taught by Kamitani, such that “a communication hole so disposed as to be exposed via the perforations to communicate an exterior of the outer case with an interior of the inner case at least where the dog teeth mesh with the clutch member…wherein the communication hole includes a plurality of holes opened on one or more of the inner case and the clutch member, and the plurality of holes is so disposed as to expose at least one of the holes via the perforations”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of lubricating the dog clutch teeth taught by Fusegi (‘799).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fusegi (US 6,959,799), in view of Fusegi (US 8,858,384), and Martini et al. (US 9,885,413), hereinafter Martini.  

Regarding Claim 7, Fusegi (‘799) and Fusegi (‘384) teach the differential device of claim 3.
Fusegi (‘799) and Fusegi (‘384) do not explicitly teach “wherein each of the perforations forms one of an oval, an ellipse or a rectangle elongated in a circumferential direction of the outer case along the area”; however, the perforations taught by Fusegi (‘384) appear substantially similar in cross section to the perforations disclosed by Applicant. 
Martini teaches perforations (Fig. 4, “lubricating pockets” 11) forms one of an oval, an ellipse or a rectangle elongated in a circumferential direction of an outer case (“sliding sleeve” 6) along an area (see Fig. 4).
Martini also teaches “In another advantageous embodiment a lubricating pocket extends more or less in the circumferential direction of the sliding sleeve. In particular, the lubricating pocket can be elongated in the circumferential direction; in particular, it may be elongated in an oval fashion. The lubricating pocket has preferably a length that allows a load bearing lubricating film in the radial direction” (col. 3, line 32).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the perforations taught by Fusegi (‘384) with the oval shape taught by Martini, such that “wherein each of the perforations forms one of an oval, an ellipse or a rectangle elongated in a circumferential direction of the outer case along the area”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the perforations taught by Fusegi (‘384) with a shape that promotes lubrication along load bearing surfaces. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Inose (US 9,797,495) and Fusegi (US 7,892,134) listed in the attached "Notice of References Cited" disclose similar differentials comprising perforations related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659